Name: Commission Regulation (EEC) No 2763/84 of 28 September 1984 increasing for part of the 1984/85 marketing year the minimum size of apples allowed to be marketed
 Type: Regulation
 Subject Matter: technology and technical regulations;  trade policy;  plant product
 Date Published: nan

 29 . 9 . 84 Official Journal of the European Communities No L 260/65 COMMISSION REGULATION (EEC) No 2763/84 of 28 September 1984 increasing for part of the 1984/85 marketing year the minimum size of apples allowed to be marketed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Articles 2(3) and 5 (3) thereof, Whereas, under Article 2 (3) of Regulation (EEC) No 1035/72, quality standards are to apply to products listed in Annex I thereto to be delivered fresh to the consumer ; whereas the said quality standards are laid down in Commission Regulation (EEC) No 1641 /71 ('), as last amended by Regulation (EEC) No 2162/84 (4); Whereas apple production is in substantial surplus ; whereas the quantities which may be marketed within the Community and in non-member countries should be restricted to those products which are most likely to find a normal market, and storage of products which do not fully meet the requirements of consumers should be avoided ; Whereas, to this end, it is appropriate not to market smaller-sized apples as from 1 January 1985 ; whereas, therefore, a derogation should be made to the quality standards : Article 1 1 . Notwithstanding the common quality standards laid down by Regulation (EEC) No 1641 /71 , apples from the 1984 crop of large-fruit varieties, less than 60 mm in size, may not be marketed as from 1 January 1985 for delivery fresh to the consumer. 2 . Paragraph 1 shall not apply to apples of the 'Morgenduft' and 'Gravensteiner' varieties . 3 . Paragraphs 1 and 2 shall apply both to products marketed within the Community and to those exported to non-member countries. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . ( 2) OJ No L 130, 16. 5 . 1984, p. 1 . (') OJ No L 172, 31 . 7. 1971 , p. 1 . O OJ No L 197, 27 . 7. 1984, p. 27 . 